Exhibit 10.1

PROMISSORY NOTE

 

$1,300,000

  October 31, 2007

ANGD LLC

271 West Main Street, Suite 200

Abingdon, VA 24210

(Individually and collectively “Borrower”)

Roanoke Gas Company

519 Kimball Avenue

Roanoke, VA 24016

(Hereinafter referred to as “Roanoke”)

Borrower promises to pay to the order of Roanoke, in lawful money of the United
States of America, at its office indicated above or wherever Roanoke may
specify, the sum of One Million Three Hundred Thousand and No/100 Dollars
($1,300,000) or such sum as may be advanced and outstanding from time to time,
with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

USE OF PROCEEDS. Borrower shall use the proceeds of the loan evidenced by this
Note for the acquisition of the assets currently belonging to Roanoke Gas
Company that are physically located and used to serve customers in the town of
Bluefield and the County of Tazewell, Virginia.

INTEREST RATE AND PAYMENT OF INTEREST. Interest shall accrue on the unpaid
principal balance of this Note during each Interest Period for the date hereof
at a rate per annum equal to 10% (“Interest Rate”). Interest shall be payable
quarterly on April 1, July 1, October 1, and January 1 and shall begin accruing
on the day after closing. All interest amounts will be based on an actual
365/366 day period.

REPAYMENT TERMS. This Note shall be due and payable with annual principal
installments of $87,000 due on the quarterly interest payment date immediately
succeeding each anniversary date of closing, with the expected principal balance
in the 5th year of $952,000 and any accrued interest due and payable on the 5th
anniversary of the closing. There is no prepayment penalty for paying the
principal balance prior to the 5th anniversary date.

 



--------------------------------------------------------------------------------

DEFINITIONS. Obligations. The term “Obligations” as used in this Note refers to
any and all indebtedness and other obligations under this Note. Certain Other
Terms. All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Virginia Uniform Commercial
Code.

DEFAULT. A default shall occur under this Note if Borrower fails to pay any
scheduled interest or principal payment more than 5 days after the payment due
date. Interest will accrue at the rate of 10% per annum on any unpaid principal
and interest payment that remains unpaid more than 10 days past the due date.
The Borrower may also be in default if the Borrower experiences a material
adverse change, which is determined in good faith and in the sole discretion of
Roanoke, that impairs the prospect for payment or performance of the Obligations
or if there has occurred a material adverse change in the business or prospects
of Borrower, financial or otherwise, all as determined by Roanoke in its sole
discretion.

INDEMNIFICATION. The Borrower shall indemnify Roanoke for any reasonable legal,
collection or other expenses incurred by Roanoke attributable to the Borrower’s
failure to make any payment that qualify as a default under this agreement.

SECURITY. This note will be secured by the assets that ANGD LLC is purchasing
from Roanoke Gas in the Town of Bluefield and Tazewell County of Virginia. Any
additions to the assets located in the Town of Bluefield and Tazewell County
will be included in the assets held as security until the Note is paid in full.

REMEDIES UPON DEFAULT. If a default occurs under this Note, Roanoke may at any
time thereafter, take the following actions: (a) Acceleration of the maturity of
this Note; however if the default is based on a bankruptcy or insolvency
proceeding commenced by or against the Borrower, all Obligations shall
automatically and immediately be due and payable; or (b) Return of all assets
placed in security of this Note are returned to Roanoke or one of Roanoke’s
affiliates.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Roanoke. No waiver by Roanoke of any Default shall operate as a waiver of any
other Default or the same Default on a future occasion. Neither the failure nor
any delay on the part of Roanoke in exercising any right, power, or remedy under
this Note shall operate as a waiver thereof.

PERIODIC FINANCIAL STATEMENTS. Borrower agrees to deliver to Roanoke, within 30
days after the end of each fiscal quarter, unaudited management-prepared
quarterly financial statements of ANGD LLC including a balance sheet,



--------------------------------------------------------------------------------

income statement and statement of cash flows. Furthermore, the Borrower agrees
to provide a copy of any annually prepared financial statements of ANGD LLC that
may represent audited, reviewed or otherwise prepared statements in conformity
with Generally Accepted Accounting Principles as soon as such report is
completed and available.

MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the benefit of
and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Roanoke’s interests in and rights under
this Note are freely assignable, in whole or in part, by Roanoke. In addition,
nothing in this Note shall prohibit Roanoke from pledging or assigning this Note
to another party. Borrower shall not assign its rights and interest hereunder
without the prior written consent of Roanoke, and any attempt by Borrower to
assign without Roanoke prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Organization; Powers. Borrower
represents that Borrower (i) is a limited liability company, duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Virginia, and is authorized to do business in each other jurisdiction wherein
its ownership of property or conduct of business legally requires such
organization; (ii) had the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver, and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Note. Compliance with Laws. Borrower represents
that Borrower is in compliance in all respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances. Jurisdiction. Borrower irrevocably agrees to jurisdiction in the
Commonwealth of Virginia. Severability. If any provision of this Note shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note.
Notices. Any notices to Borrower shall be sufficiently given, in writing and
mailed or delivered to the Borrower’s address shown above, and if to Roanoke, if
in writing and mailed to Post Office Box 13007, Roanoke, Virginia 24030 or
delivered to 519 Kimball Avenue, Roanoke, Virginia 24016. Borrower agrees to
promptly give written notice of any change in their mailing address. Taxes.
Borrower shall be responsible for any and all taxes associated with the assets
held in security during the duration of this Note. Damage. Any damage to the
assets held in security during the term of this Note will be repaired and
restored to like or better condition than what existed just prior to the
effective date of this Note.

IN WITNESS WHEREOF, Borrower, on the 31st day of October, 2007 has caused this
Noted to be executed under seal.

 



--------------------------------------------------------------------------------

ANGD LLC By:   /s/ John Ebert       John Ebert

 

 

 

By:   /s/ Will Clear       Will Clear